In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0216V
                                    Filed: October 20, 2016
                                          Unpublished

****************************
RICHARD WARNER,                          *
                                         *
                     Petitioner,         *       Joint Stipulation on Damages;
v.                                       *       Influenza (“Flu”) Vaccine;
                                         *       Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                      *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On February 12, 2016, Richard Warner (“petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
suffered injuries, including Guillain-Barré Syndrome (“GBS”), as a result of receiving the
influenza (“flu”) vaccine on October 1, 2014. Pet. at 1; Stip., filed Oct. 20, 2016, at ¶¶ 1,
2, 4. Petitioner further states that the vaccine was administered in the United States,
that he experienced the residual effects of his injury for more than six months, and that
there has been no prior award or settlement of a civil action for damages as a result of
his condition. Pet. at ¶¶ 5, 25, 26; Stip. at ¶¶ 3-5. Respondent denies that the flu
vaccine caused petitioner to suffer GBS, or any other injury, or his current condition.
Stip. at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on October 20, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $200,000.00 in the form of a check payable to petitioner,
        Richard Warner. Stip. at ¶ 8. This amount represents compensation for all
        items of damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2